Order entered April 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00031-CV

                             JOY JACKSON-ATKINS, Appellant

                                                 V.

                              FREDERICK L. ATKINS, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-02571

                                             ORDER
          The reporter’s record in this case is overdue. By postcard dated March 4, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

          We ORDER Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid or made arrangements to pay for the record. We notify appellant that if we receive

verification she has not requested, paid for, or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c)
We DIRECT the Clerk to send copies of this order, by electronic transmission, to :

Glenda Johnson
Official Court Reporter, 256th Judicial District Court.
.


                                             /s/     CAROLYN WRIGHT
                                                     CHIEF JUSTICE